 

Exhibit 10.1

 



FORM OF SECOND AMENDMENT TO

WARRANT TO PURCHASE COMMON STOCK

 

This SECOND AMENDMENT TO WARRANT TO PURCHASE COMMON STOCK (this “Amendment”),
dated as of June 17, 2019 (the “Effective Date”), is issued by XPRESSPA GROUP,
INC., a Delaware corporation (the “Company”), in favor of the holder (the
“Holder”) of the Warrant (as defined below). Capitalized terms used but not
defined in this Amendment shall have the meanings that are set forth in the
Warrant.

 

RECITALS

 

WHEREAS, the Company issued a Class B Warrant to Purchase Common Stock, dated as
of May 17, 2018, as subsequently amended on May 16, 2019, which entitles the
Holder to purchase shares of Common Stock of the Company pursuant to the terms
and conditions therein (as amended, modified, supplemented, or restated from
time to time, the “Warrant”); and

 

WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company and its stockholders to extend the Expiration Date
of the Warrant on the terms set forth herein.

 

AMENDMENT

 

1.      Amendment to “Expiration Date”. The definition of “Expiration Date” as
found in Section 19(o) of the Warrant is hereby amended and restated as follows:

 

“Expiration Date” means (a) with respect to the Warrant Shares, July 17, 2019
and (b) with respect to the Additional Shares to be issued pursuant to Section
2(a) of the Warrant, thirty (30) days after the receipt of shareholder approval
pursuant to Nasdaq Listing Rule 5635(d) as described in Section 2(a). 

  

3.      Effectiveness. This Amendment shall be effective as of the Effective
Date.

 

4.      Effect. The terms and provisions of the Warrant and all other documents
and instruments relating and pertaining to the Warrant shall continue in full
force and effect, except as amended hereby. In the event of any conflict between
the provisions of the Warrant and the provisions of this Amendment, the
provisions of this Amendment shall control.

 

5.      Governing Law. This Amendment, and all matters arising directly or
indirectly herefrom, are to be construed and enforced in accordance with and
shall be governed by the internal laws of the State of New York without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.

 

[Remainder of page intentionally left blank]

 

 

 



 

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the Effective Date set out above.

 

 

XPRESSPA GROUP, INC.

 

 

By: _____________________

Name: Douglas Satzman

Title: Chief Executive Officer

 



 

 

 

 

